Kerwin, J.
(dissenting). The contract between the parties in this case is as follows:
“It is herein agreed by and between Frank Roberts, of Dodgeville, Wisconsin, party of the first part, and C. Harrington, of Madison, Wisconsin, party of the second part:
“Party of the second part gives to party of the first part the exclusive sale of his land in the town of Arena, county of Iowa, state of Wisconsin, for a period of four months from the date of this contract; number of acres of land, 185; price per acre, $120. Party of the second part agrees to pay party of the first part a commission of two per cent. All in excess of the contract price shall belong to the party of the first part.
“Party of the second part agrees to accept $5,000 or $6,000 down, balance to be left on the land at a rate of five per cent, interest, purchaser having the right to pay one hundred dollars or any multiple of one hundred at interest-paying day. Total amount must be paid in ten years.
“Party of the second part agrees to- furnish an abstract and convey the land by a warranty deed. This contract does not expire if the land is sold to- any prospect furnished by party of the first part.
“Dated at Madison, county of Dane, state of Wisconsin, this 13th day of December, 1916.
“C. Harrington. (Seal.)”
This contract was accepted, acted upon by respondent, and became a binding contract between the parties.
The cases relied upon by the appellant here are where an exclusive agency was given, not an exclusive sale. While there is conflict in the authorities as to whether or not an exclusive agency precludes the owner from selling without *222becoming liable for commission, it is settled in this court that an exclusive agency does not preclude the owner. This is upon the ground that an exclusive agency means that no other agent shall be employed. An exclusive sale is quite a different thing; and where an exclusive sale is given by the owner for a definite period of time the owner is precluded from selling during that period. The question has not been directly passed upon by this court, but in Greene v. American M. Co. 153 Wis. 216 (140 N. W. 1130), at p. 222 it is said:
“A distinction is made in some cases between exclusive power to sell and exclusive agency to procure a sale or find a purchaser; in others between an exclusive agency and an agency for a particular time, where, within it, the agent, proceeding in good faith, finds a purchaser; between a sale, as in this case, without any interference on the part of the agent, and a sale to a person to whose attention the property is brought by the agent. Here there was the ordinary exclusive agency to find a purchaser, and, after long delay, the owner made a sale without the agent being connected with it in any way. In such circumstances the agent is not entitled to commission.”
In the instant case the respondent accepted the contract, did considerable work and incurred expense in endeavoring to make the sale. He negotiated with the person to whom the appellant made the sale, had from ten to fifteen interviews with him, urging him to make the purchase and representing that the property was the cheapest in the county. Even if the sale had been made under an exclusive agency the appellant was not entitled to make the sale at a reduced price to a purchaser with whom the respondent had been negotiating and escape the payment of commission. Oliver v. Katz, 131 Wis. 409, 111 N. W. 509; Stewart v. Mather, 32 Wis. 344.
In the instant case the contract is plain and unambiguous. It gave to the respondent for a period of four months the exclusive sale. This can mean but one thing, viz. that du'r-*223ing the time given the owner was precluded from making a sale without rendering himself liable for the commission. Fairchild v. Rogers, 32 Minn. 269, 20 N. W. 191; Lapham v. Flint, 86 Minn. 376, 90 N. W. 780; Blumenthal v. Bridges, 91 Ark. 212, 120 S. W. 974; Schultz v. Griffin, 5 Misc. 499, 26 N. Y. Supp. 713; Alexander v. Breeden, 14 B. Mon. (Ky.) 154; Stringfellow v. Powers, 4 Tex. Civ. App. 199, 23 S. W. 313; Goldsmith v. Coxe, 80 S. C. 341, 61 S. E. 555.
A claim for reformation, by changing the words of the contract from “exclusive sale” to “exclusive agency,” was made in the answer. There was no evidence to support this claim and it was abandoned and not urged in the brief or upon oral argument. It was admitted upon oral argument that the claim for reformation was not urged.
Nor is there any room for the contention that the appellant did not understand the contract. The evidence on the part of the appellant upon this point is negative and evasive, while on the part of the respondent the evidence is clear and positive to the effect that the appellant understood the contract.
It is said in the majority opinion that independent of the contract the evidence that respondent was not to have exclusive sale is undisputed. Obviously the court overlooked the following evidence:
“Q. What conversation had you with him with regard to having an exclusive right of sale for four months? (Objected to; objection overruled.) A.. Well, when I talked with him before, I told him that I wouldn’t take the farm without I had the exclusive sale of it, to advertise it and such things.
“Q. What did he say to that? A. He said he was willing.”
Ingold v. Symonds, 125 Iowa, 82, 99 N. W. 713, is relied upon by the court, but it will be seen that in that case an exclusive sale was not given. The court said:
“It will be observed that plaintiff was not given the ex-*224elusive sale of the property. . . . The only effect of such a contract as the one now before us is to forbid the owner from placing the property in the hands of any other agent.”
Reference is also' made to Fairchild v. Rogers, 32 Minn. 269, 20 N. W. 191, as being distinguishable because a consideration of $250 was paid for the exclusive right of sale. There was a valid consideration for the contract in the case at bar by the acceptance of the contract, performance of services, and expenditure of money in the execution of it, as effectual and binding as if money were paid. This is well settled. Superior C. L. Co. v. Bickford, 93 Wis. 220, 67 N. W. 45; Hooker v. Hyde, 61 Wis. 204, 21 N. W. 52; Goward v. Waters, 98 Mass. 596.
It is true that an owner has the right to sell his own property. The jus disponendi is in him. But it is equally clear that he may for a limited period of time divest himself of that right and vest it in another. The giving of an exclusive sale of property for a limited period of time accomplishes that purpose. I have found no case to the contrary. It is true there is a dearth of authority on the particular point in the case at bar. There are many cases involving exclusive agency in this and other courts, and the reasoning in these cases tends strongly to show that, while an exclusive agency does not divest the owner of the 'right to sell his own property, the contract of exclusive sale does. There is reason and equity in the rule. A broker does not wish to spend time and money in endeavoring to make a sale if the owner at any time can make a sale and leave the broker without commission or compensation for his services. In the instant case the respondent had a contract giving him the exclusive sale for four months. He spent much time and money in endeavoring to sell the property. The appellant stepped in and sold to the person with whom 'respondent had been negotiating before the time limited in the contract had expired. It cannot be said that respondent would not have sold during *225the life of the contract. I am satisfied that the judgment below is right and should be affirmed.
Mr. Justice Eschweiler concurs in the foregoing dissent.